STATE OF MICHIGAN

                          COURT OF APPEALS


In re ABDELBASET A. YOUSSEF, M.D.


DEPARTMENT OF LICENSING AND                                      UNPUBLISHED
REGULATORY AFFAIRS,                                              April 25, 2017

              Petitioner-Appellee,

v                                                                No. 330222
                                                                 Board of Medicine
ABDELBASET ABDELMAGID YOUSSEF,                                   LC No. 15-015505
M.D.,

              Respondent-Appellant.


Before: O’BRIEN, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals by right the order issued by the Board of Medicine suspending his
license to practice medicine for six months and a day, rendering void his license to prescribe
controlled substances, and imposing a $20,000 fine, to be paid before he could apply for
reinstatement of his medical license. We affirm.

                         I. FACTS AND PROCEDURAL HISTORY

        Petitioner filed a two-count administrative complaint against respondent alleging
negligence and incompetence under MCL 333.16221(a) and (b)(i), respectively, in part on the
basis of data petitioner obtained from the Michigan Automated Prescriptions System (MAPS)
indicating that respondent had prescribed more than 25,000 controlled substances between
August 1, 2012 and July 31, 2013. Petitioner’s complaint focused on four of respondent’s
patients, BS, AR, CH, and KB, and alleged that in each case he had issued monthly prescriptions
for commonly abused controlled substances without offering the patients alternative treatments
or monitoring them for abuse or diversion of the drugs. Petitioner’s investigation was prompted
when BS’s mother, a retired nurse, found him in possession of a large number of drugs that had
been prescribed by respondent and in a condition that led her to believe he had overdosed on
drugs.

      John Hopper, a licensed physician with expertise in opioid use, management, and
dependence, testified that he reviewed these four patients’ charts and MAPS reports and

                                              -1-
concluded that respondent’s prescribing practices fell below the standard of care. Hopper’s
report to that effect was entered into evidence. Respondent testified that the amounts and
combinations of medications he prescribed were necessary because his patients all suffered from
conditions that caused chronic pain, which was often accompanied by anxiety and difficulty
sleeping.

        In the proposal for decision (PFD), the ALJ concluded that petitioner established that
respondent violated MCL 333.16221(a) and (b)(i) by failing “to consider the use of other
treatment modalities or non-narcotic medications for the treatment of pain,” failing “to
consistently monitor for abuse and diversion by utilizing urine drug testing and checking
patients’ prescription records with MAPS,” and “[p]rescribing an inappropriate combination of
medication[.]” Respondent filed exceptions to the PFD. The Board of Medicine’s disciplinary
subcommittee accepted the PFD after reviewing the record.

                                          II. ANALYSIS

               All final decisions, findings, rulings and orders of any administrative
       officer or agency existing under the constitution or by law, which are judicial or
       quasi-judicial and affect private rights or licenses, shall be subject to direct review
       by the courts as provided by law. This review shall include, as a minimum, the
       determination whether such final decisions, findings, rulings and orders are
       authorized by law; and, in cases in which a hearing is required, whether the same
       are supported by competent, material and substantial evidence on the whole
       record. [Const 1963, art 6, § 28.]

We “review the entire record and not just the portions supporting the agency’s findings.” Dep’t
of Community Health v Risch, 274 Mich. App. 365, 372; 733 NW2d 403 (2007). “Substantial
evidence is evidence that a reasonable person would accept as sufficient to support a conclusion.
While this requires more than a scintilla of evidence, it may be substantially less than a
preponderance.” Id. (quotation marks and citation omitted).

                                   A. MOTION TO DISMISS

        Respondent argues that the complaint should have been summarily dismissed. He
alleged that the complaint did not state a claim under MCL 333.16221(a) or MCL
333.16221(b)(i). This is analogous to a motion under MCR 2.116(C)(8) which “tests the legal
sufficiency of the claim on the pleadings alone to determine whether the plaintiff has stated a
claim on which relief may be granted.” Spiek v Dep’t of Transp, 456 Mich. 331, 337; 572 NW2d
201 (1998). “The motion must be granted if no factual development could justify the plaintiff’s
claim for relief.” Id.

        In this case, the tribunal ruled that the facts regarding respondent’s record of prescribing
drugs alleged in the complaint, “if proven, likely would be sufficient to establish a violation
under MCL 333.16221(a) and (b)(i).” We agree. The factual assertion in the complaint cites the
number of prescriptions for each of the named patients, the inappropriate combinations of such
drugs, the lack of any record of the patients being given advice about the dangers of the drugs or
advice on alternative treatments. The complaint also states that the patients denied receiving

                                                -2-
such advice and counsel. This factual scenario adequately states a claim for violation of the cited
laws.

                                   B. EXPERT TESTIMONY

        Hooper’s testimony was highly significant in this case and the respondent argues that it
should not have been admitted. The crux of his objections to Hooper’s testimony concerns its
veracity and scientific reliability. Hopper testified that respondent had prescribed KB a
combination of hydrocodone, alprazolam, promethazine with codeine, lorazepam, butalbitol, and
carisoprodol. Hopper stated that it “would be hard to imagine a patient receiving this
combination of drugs and actually function[ing] at all,” and that the combination could cause
“sedation, confusion,” and could “certainly result in death as well.” Hopper noted that
respondent continued to prescribe KB a stimulant that was known to increase a person’s blood
pressure, despite the fact that KB’s blood pressure was “over two hundred,” which Hopper stated
was “shocking.”

        Hopper testified that respondent had not met the minimum standard of care for BS either,
noting that BS’s prescriptions would cause a person to be “sedated and not functional.” Hopper
stated that if a person were receiving “that many prescriptions and was functioning right,” he
would suspect that the person was not taking them, causing a concern that they were being
shared or sold to other people.

        Respondent raises several arguments that are based largely on his assertion that Hopper’s
testimony contained incorrect information. Because he argued against the admission of some of
this evidence at the hearing, we will consider this issue preserved. We are left to speculate the
exact nature of his specific objections to portions of Hooper’s testimony because they are
addressed without transcript references. In general, we note that the admissibility of evidence in
an administrative hearing is governed not by the Michigan Rules of Evidence but by the
“somewhat relaxed” standard set forth in MCL 24.275. Becker-Witt v Bd of Examiners of Social
Workers, 256 Mich. App. 359, 365; 663 NW2d 514 (2003). Respondent opines that Hooper’s
information was inaccurate or misleading but offers nothing more than his own opinion in
support of that argument. However, the fact that respondent disagreed with Hopper’s testimony
did not render it either untruthful or inadmissible. Rather, the conflict between the two was to be
resolved by the fact-finder, which is invested with the authority to assess witness credibility,
Risch, 274 Mich. App. at 372, and to weigh the evidence presented, Surman v Surman, 277 Mich
App 287, 309; 745 NW2d 802 (2007).

                               C. PROCEDURAL ARGUMENTS

       Respondent alleges errors with respect to certain actions taken, or not taken, by petitioner
with regard to the filing of the complaint, predicated on the applicable statutes. Respondent
argues petitioner violated MCL 333.16228 by failing to have its complaint reviewed and
approved by a controlled prescription panel before it was filed. MCL 333.16228 provides as
follows:

              (1) For an investigation involving the prescription of a controlled
       substance, the department may establish an ad hoc review panel to provide the

                                                -3-
       department with expert information regarding a specific health profession or
       health specialty or a specific health care treatment or procedure as it relates to the
       investigation. The department shall establish an ad hoc review panel under this
       subsection as follows:

             (a) The department shall triennially establish a pool of 10 physicians, 5 of
       whom are allopathic physicians licensed under part 170 [MCL 333.17001 et seq.]
       and 5 of whom are osteopathic physicians licensed under part 175 [MCL
       333.17501 et seq.].

              (b) For each ad hoc review panel, the department shall appoint 3
       physicians from the pool established under subdivision (a).

              (2) The ad hoc review panel shall provide the information described in
       subsection (1) to the department during the investigation process and before a
       formal complaint is issued. [Emphasis added.]

        In using the permissive “may” when speaking to the department’s authority to establish
an ad hoc review panel, the Legislature clearly gave the department discretion to establish such a
panel. See People v Brown, 249 Mich. App. 382, 386; 642 NW2d 382 (2002) (“The statutory
term ‘may’ is permissive . . . .”). The correlating authority is the discretion not to establish such
a panel. It is only when the department has exercised its discretion to establish an ad hoc review
panel that MCL 333.16228 limits the department’s authority. See id. (“[T]he term ‘shall[ ]’ . . .
carries a mandatory, nondiscretionary connotation.”).

        Respondent also argues that the complaint should have been reviewed by a person in the
medical field before it was filed. However, he cites no authority in support. Houghton v Keller,
256 Mich. App. 336, 339-340; 662 NW2d 854 (2003). In any event, MCL 333.16231(6)(a) gives
the department the authority to issue a formal complaint if an investigation indicates that a
licensee has violated Article 15 of the Public Health Code, MCL 333.16101 through 333.18838.
This section contains no requirement that the complaint be reviewed by a person with medical
qualifications prior to filing.

                              D. OTHER EVIDENTIARY ISSUES

       Respondent made several other evidentiary arguments, again without specific transcript
references. The arguments concern admission of evidence that was irrelevant to or outside the
scope of the complaint as filed. Again, the admissibility of evidence in an administrative hearing
is governed by the standard set forth in MCL 24.275. Becker-Witt, 256 Mich. App. at 365.
However, even if respondent’s characterization is accurate, the tribunal was not required to
exclude irrelevant evidence under MCL 24.275. Further, the tribunal acknowledged that it had
taken testimony that went outside the scope of the allegations set forth in the complaint, but it
made it clear it would not consider that evidence when rendering a decision.

        Respondent also argues that the tribunal admitted petitioner’s exhibits before he had time
to review them. However, the record reflects that respondent was offered the opportunity to
review petitioner’s exhibits at a pretrial conference and declined.


                                                -4-
Affirmed.

                  /s/ Colleen A. O'Brien
                  /s/ Deborah A. Servitto
                  /s/ Cynthia Diane Stephens




            -5-